Citation Nr: 0028423	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  94-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Terry J. Klippel, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946. The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1993 rating 
decision from the Milwaukee, Wisconsin, Regional Office (RO), 
which found that the appellant had submitted new and material 
evidence sufficient to warrant reopening her claim for 
service connection for the cause of the veteran's death, but 
denied the claim on the merits.  The RO then adjudicated the 
claim and denied the benefit sought on appeal.  The appellant 
timely appealed this determination to the Board.  In March 
1997, the appellant appeared for a hearing before the 
undersigned Veterans Law Judge at the Milwaukee RO.

In July 1997, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In April 2000, the Court granted a joint motion for 
remand (filed by the parties); vacated the Board's July 1998 
decision; and remanded the matter for additional proceedings.  
The case has since been returned to the Board for compliance 
with the directives of the joint motion.



REMAND

In the April 2000 joint motion, the parties indicated that in 
denying the appellant's claim, the Board relied upon a VA 
medical opinion that was flawed.  It was noted that, in 
September 1993, the RO requested that a VA cardiologist 
"offer an opinion as to whether or not the veteran's 
service-connected neuropsychiatric disorder may have 
materially contributed to the cause of the veteran's death."  
However, it was also noted that, in the engagement 
memorandum, the author specifically provided only contrary 
information (to include medical treatise evidence) to the 
physician. Because, as the parties indicated, principles of 
fair process had been violated by the an opinion requested 
that basically suggested the answer, the joint motion 
directed that the case should be remanded to obtain an 
opinion by a specialist in cardiology as to the relationship, 
if any, between the veteran's service-connected generalized 
anxiety disorder and his death.

Additionally, the parties indicated that there were several 
indications within the record, which noted that the veteran 
had anxiety attacks; and, that although anxiety attacks are 
not specified as a diagnostic entity within the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
And Statistical Manual of Mental Disorders (DSM-IV), panic 
attacks are listed directed under anxiety disorder.  In this 
regard, the parties stated that it would be appropriate to 
request the appellant's brother, [redacted], M.D, to 
substantiate his diagnosis of panic attacks.

Moreover, the parties indicated that the Board did not 
fulfill its duty to assist the appellant in developing the 
facts pertinent to her claim.  Significantly, it was noted 
that Jane Silverstein, M.D., stated that there were 
additional records at the Naples Community Hospital; and, 
that on review of the record, it did not appear that these 
records were ever requested.  The joint motion directed that 
all such records be obtained and considered in connection 
with the current appeal

Under these circumstances, the Board hereby REMANDS the case 
to the RO for the following actions:

1.  The RO should contact Dr. [redacted] 
and request that he provide, in writing, 
the medical basis, if any, for his 
diagnosis of panic attacks in his 
December 1995 report.  Dr. [redacted] 
should be given an opportunity to 
supplement his prior statements with 
medical evidence and/or provide 
appropriate references to medical 
evidence of record and/or medical 
literature to support his conclusions.

2.  The RO should obtain and associate 
all outstanding records of pertinent 
medical examination and treatment of the 
veteran from Naples Community Hospital, 
in Naples, Florida; as well as from any 
other source or facility identified by 
the appellant.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should then forward the claim 
file to a board certified VA cardiologist 
for comprehensive review.  . In offering 
an opinion as to nature of a 
relationship, if any, between a 
disability of service origin and the 
veteran's death, the examiner must 
specifically address each of the 
following questions: (1) whether it is at 
least as likely as not that the veteran's 
service-connected generalized anxiety 
disorder caused his arteriosclerotic 
coronary artery disease and subsequent 
cardiorespiratory arrest; and, if not, 
(2) whether it is at least as likely as 
not that the veteran's service-connected 
generalized anxiety disorder contributed 
materially or substantially in producing 
the veteran's death or was productive of 
such debilitation or general impairment 
of health as to materially reduce the 
veteran's ability to withstand the effect 
of the arteriosclerotic coronary artery 
disease and cardiorespiratory arrest; or 
(3) whether it is at least as likely as 
not that the service-connected 
generalized anxiety disorder materially 
hastened or accelerated the veteran's 
demise.  In responding to the Board's 
inquiries, the physician must 
specifically comment on the other 
opinions of record, to include those 
offered by Drs. [redacted], Alpern, and 
Lacey.  The complete rationale for all 
opinions expressed and conclusions 
reached (to include citation to specific 
evidence of record and any supporting 
medical authority) should be set forth in 
a typewritten report, to be associated 
with the claims folder.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If the benefits sought by the 
appellant continue to be denied, she and 
her attorney must be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC), and be given an opportunity 
to submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


